Citation Nr: 1040282	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for a right foot 
disability.

8.  Entitlement to service connection for a left hand disability, 
other than the left ring finger.

9.  Entitlement to service connection for a lumbar spine 
disability.

10.  Entitlement to service connection for a headache disability.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1985 to July 1995 with additional time served in the 
reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2010, the Veteran presented personal testimony during a 
travel board hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The issues of entitlement to service connection for a right hip 
disability, left hip disability, and lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  The Veteran does not have a current diagnosis of a right knee 
disorder.

3.  The Veteran does not have a current diagnosis of a left knee 
disorder.

4.  The Veteran does not have a current diagnosis of a right leg 
disorder.

5.  The Veteran does not have a current diagnosis of a left ankle 
disorder.

6.  The Veteran does not have a current diagnosis of a right foot 
disorder.

7.  The Veteran does not have a current diagnosis of a left hand 
(other than ring finger) disorder.

8.  The Veteran does not have a current diagnosis of a headache 
disability.

9.  The Veteran does not have a current diagnosis of GERD.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A left knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  A right leg disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  A left ankle disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.  A right foot disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

6.  A left hand (other than ring finger) disability was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  A headache disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

8.  GERD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed letters in 
December 2005 and March 2006 advising him of what the evidence 
must show and of the respective duties of VA and the claimant in 
obtaining evidence.  In September 2009 the Veteran was mailed a 
letter providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board notes that the veteran has not been afforded a VA 
examination in connection with the claims decided herein.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  As 
will be discussed further below, while the Veteran has complained 
of headaches, GERD, and pain in his bilateral knees, right leg, 
left ankle, right foot, and left hand, these complaints have not 
resulted in any diagnosed disorders.  Additionally, there is no 
competent medical evidence of record which gives any indication 
that his aforementioned complaints can be related to his time on 
active duty or any specific event from his reserve service.  As 
the claims file contains the Veteran's service treatment records 
and VA treatment records, the Board finds that sufficient 
competent medical evidence is of record to make a decision on the 
claims.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's reserve service, the applicable 
laws and regulations permit service connection only for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ACDUTRA) or 
injury incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. 
§ 3.6.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Background

In this case, the service treatment records from the Veteran's 
period of active duty show that in July 1985, the Veteran 
complained of a 2-day headache and left without being seen.  In 
May 1986, the Veteran experienced a contusion of his left hand 
when he hit a barge.  An examiner observed some swelling and 
noted that the Veteran had a full range of motion with some 
discomfort.  An X-ray revealed a fracture of the left ring 
finger.  In March 1987, the Veteran complained of a headache, 
sore throat, sinus congestion, and chills.  A July 1988 treatment 
note indicates that the Veteran complained of headaches, 
dizziness, double vision, and nausea.  The examiner stated that a 
possible cause of the Veteran's headache was that his vision was 
20/50, and he was not wearing glasses.  In June 1990, a trash can 
lid fell on the Veteran's left hand.  An examiner noted some 
tenderness at the base of the thumb.  In February 1991, the 
Veteran was treated for a laceration of the right knee.  A 
service record from August 1992 reflects that the Veteran cut the 
bottom of his right foot while swimming.  In November 1992, the 
Veteran was carrying a box when he smashed his third and fifth 
finger of his left hand.  The examiner stated that the Veteran 
made a poor effort to make a fist or exhibit the range of motion 
of his fingers.  The examiner said that the Veteran experienced a 
minor soft tissue trauma without a fracture or tendon injury.  In 
February 1993, it was noted that the Veteran fell down a ladder 
and twisted his left ankle.  The examiner observed that the 
Veteran made a poor effort regarding his left ankle and only 
limped when the examiner was watching him.

On the Veteran's April 1995 separation examination report, it was 
marked that the Veteran's lower extremities, upper extremities, 
genito-urinary system, neurologic system, and head were all 
normal.  The Veteran marked on his April 1995 Report of Medical 
History that he had no arthritis, rheumatism, bursitis, bone or 
other joint deformity, "trick" or locked knee, foot trouble, 
stomach trouble, or frequent or severe headaches.

During the Veteran's reserve service, a service examiner observed 
in December 1996 that the Veteran had a possible hairline 
fracture of the left kneecap.  In May 1996, the Veteran 
complained of left knee pain following a karate class.  The 
examiner gave a diagnosis of a subluxed patella.  In June 2004, a 
service examiner observed that the Veteran had injured his left 
shin two weeks previously while at his civilian job.  It was 
noted that the Veteran was hit by a pallet which caused severe 
bruising and an abscess on his left shin.

The Veteran marked on his March 1996 and January 2000 Reports of 
Medical History that he had no arthritis, rheumatism, bursitis, 
bone or other joint deformity, "trick" or locked knee, foot 
trouble, stomach trouble, or frequent or severe headaches.  On a 
January 2000 Report of Medical Examination, it was noted that the 
Veteran's head, neurologic system, genito-urinary system, and 
upper and lower extremities were normal.

On his November 2004 Report of Medical History, the Veteran 
indicated that he did not have arthritis, rheumatism, bursitis; 
foot trouble; knee trouble; bone, joint, or other deformity; 
frequent indigestion or heartburn; stomach, liver, intestinal 
trouble, or ulcer; or frequent or severe headache.  However, he 
did indicate that he had been treated in an emergency room for a 
leg injury, and he marked that he had impaired use of arms, legs, 
hands or feet; and swollen or painful joints.  A service examiner 
noted on the November 2004 Report of Medical Examination that the 
Veteran's head, abdomen, upper extremities, feet, and neurologic 
system were normal.  The examiner also noted that previously the 
Veteran had experienced a significant left shin injury that was 
healing with no sequelae expected.

VA treatment records show that the Veteran received a VA 
compensation and pension examination in October 1995.  At the 
time, the Veteran reported pain in his left hand with cold 
exposure as well as aching and stiffness.  The examiner found 
that strength was 5/5 in the upper extremities.  Deep tendon 
reflexes were 2+ in the upper extremities.  Sensation was intact.  
An X-ray of the left hand was normal.  The diagnosis was crush 
injury, left fourth finger.

A May 2002 VA treatment note reflects that the Veteran had an 
acute episode of gastroenteritis related to the last meal he ate.  
It was noted that the Veteran was improving with his ability to 
keep food down, and his fever responded to Tylenol.

In February 2007, a VA therapist recorded the Veteran's 
complaints of left ankle pain.

In April 2009, J.W.S., a friend of the Veteran, related that he 
had served with the Veteran from January 1994 to March 1995.  He 
remarked that while serving with the Veteran, he witnessed how 
the Veteran limped.  He recalled that the Veteran had to take 
breaks to rub his hips and legs.

During his August 2010 Board hearing, the Veteran testified that 
while he was on active duty, he fell down a ladder.  He said that 
he was treated for his back and hips.  He said that his back, 
hips, knees, and ankles hurt since his active duty.  M.W. 
remarked during the hearing that he saw the Veteran limping while 
he was in the reserves.  The Veteran indicated that his left hand 
pain increased during cold weather.  He said that he had 
headaches while on active duty that have continued through the 
present.  He stated that he was not treated for GERD while he was 
in the service, although he felt he had a problem with acid 
reflux from his medications.  He felt that the only stomach 
disorder he had was GERD.

Analysis

In this case, the Board finds that the present claims for service 
connection must fail, as there is no competent and credible 
medical evidence of current right knee, left knee, right leg, 
left ankle, right foot, left hand (other than ring finger), 
headache, and GERD disabilities for which service connection can 
be granted.

Although the Veteran has complained of right knee, left knee, 
right leg, left ankle, right foot, and left hand pain, pain 
alone, without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other grounds 
sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is 
no medical evidence that Veteran has current right knee, left 
knee, right leg, left ankle, right foot, and left hand 
disabilities underlying his complaints of chronic pain.  In fact, 
X-rays of the left hand revealed no abnormality.

Although the Veteran complained of headaches several times during 
his active duty, his symptoms never resulted in a diagnosis of an 
actual headache disorder.  Although the Veteran injured his left 
hand by crushing it against a barge in May 1986, the service 
treatment records show that the only injury was to his left ring 
finger, for which service connection is already in effect.  While 
service records do show that the Veteran fell off of a ladder in 
February 1993, examination by medical personnel revealed only a 
twisted left ankle.  The Board carefully considered the active 
duty reports of the February 1991 laceration of the right knee, 
August  1992 cutting of his right foot, and November 1992 
smashing of his third and fifth finger of his left hand.  
However, it appears that all of these incidents during active 
duty were acute and transitory, as the April 1995 separation 
examination report, shows that the Veteran's lower extremities, 
upper extremities, genito-urinary system, neurologic system, and 
head were all normal.

Concerning the Veteran's reserve duty, although a possible 
hairline fracture of the left kneecap was recorded in 
December 1996, the problem appeared to resolve, as the 
January 2000 Report of Medical Examination shows that the 
Veteran's lower extremities were normal.  Also, while the Veteran 
clearly suffered an injury to his left shin in June 2004, the 
medical records indicate that the shin injury occurred while the 
Veteran was working at his civilian job, not while he was on 
active duty.  Additionally, it appears that the shin injury 
resolved, as a November 2004 service examiner noted that the shin 
was healing, and in February 2007, a VA therapist noted left 
ankle pain but no underlying pathology.

Significantly, the VA treatment records following the Veteran's 
reserve duty do not contain diagnoses of right knee, left knee, 
right leg, left ankle, right foot, left hand (other than ring 
finger), headache, and GERD disorders.  While the Veteran was 
treated for gastroenteritis in May 2002, it appears that this 
condition was acute and transitory, as it is the only mention of 
a stomach condition in the VA treatment records.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran has currently 
diagnosed right knee, left knee, right leg, left ankle, right 
foot, left hand (other than ring finger), headache, and GERD 
disabilities, and neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of any 
such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the claimed disabilities upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection on either a direct or secondary basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim for 
service connection for right knee, left knee, right leg, left 
ankle, right foot, left hand (other than ring finger), headache, 
and GERD disabilities must be denied regardless of whether they 
are claimed on a direct or secondary basis, because the first 
essential criterion for a grant of service connection-evidence 
of a current disability upon which to predicate a grant of 
service connection-has not been met for any of these claimed 
disabilities.

The Board has also carefully considered the Veteran's contentions 
that he has current right knee, left knee, right leg, left ankle, 
right foot, left hand (other than ring finger), headache, and 
GERD disabilities as a result of his service.  As noted above, 
the Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  However, in this case, the 
Veterans assertions, while competent, are not credible.  Although 
the Veteran now states that all of his claimed disorders began 
while he was on active duty, he indicated in Reports of Medical 
History dated in April 1995, March 1996, and January 2000, that 
he had no arthritis, rheumatism, bursitis, bone or other joint 
deformity, "trick" or locked knee, foot trouble, stomach 
trouble, or frequent or severe headaches.  As the Veteran's 
present assertions contradict what he indicated on these prior 
Reports of Medical History, the Board finds his assertions to be 
not credible.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left hand (other than ring finger) 
disability is denied.

Service connection for a headache disability is denied.

Service connection for GERD is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for right hip, left 
hip, and lumbar spine disabilities is warranted.

Here, VA outpatient records show that in March 2007, the Veteran 
had his right hip replaced.  In a September 2007 letter, A.J.L., 
M.D., M.P.H., Chief of Rheumatology at a VA Medical Center, 
opined that the Veteran "had severe right hip osteoarthritis, 
probably the result of a congenital hip condition (not noted on 
his induction physical) which was then aggravated by strenuous 
physical activity during his service."

Congenital or developmental abnormalities are not diseases or 
injuries in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, 
service connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993), and VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990)).

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
right hip disability.

With respect to the Veteran's claim for service connection for 
left hip and lumbar spine disabilities, the Veteran indicated in 
May 2008 that his left hip and lumbar spine disorders were 
secondary to his right hip.  The Board notes that in March 2001, 
an X-ray revealed moderate to severe degenerative disc disease of 
the lumbar spine, and in January 2010, the Veteran had his left 
hip replaced.  Thus, the medical evidence of record contains 
diagnoses of current lumbar spine and left hip disabilities.  As 
the resolution of the Veteran's service connection claim for a 
right hip disability might be determinative of the Veteran's 
service connection claim for a left hip disability and a lumbar 
spine disability, these issues are inextricably intertwined.  
Thus, a decision at this time by the Board with respect to the 
service connection claim for left hip and lumbar spine 
disabilities would be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the appellant's claimed 
disabilities.

2.  After all available records have been 
obtained and associated with the claims file, 
the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he has 
a present right hip, left hip, and/or lumbar 
spine disorder which had its onset in service 
or is otherwise related to service.  

If the examiner determines that the Veteran 
has a congenital right and/or left hip 
disorder, he should offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the Veteran has 
additional disability due aggravation of the 
congenital abnormality by superimposed 
disease or injury from the Veteran's service.

The examiner is determines that the Veteran 
has a left hip and/or lumbar spine disorder 
that is not related to his service, the 
examiner is requested to offer an opinion as 
to whether there is at least a 50 percent 
probability or greater that the Veteran has a 
left hip and/or lumbar spine disability 
secondary to his right hip disability.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for the opinions expressed, should 
be set forth in the examination report.  
Sustainable reasons and bases must be 
given for any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues of entitlement to service connection 
for a right hip disability, left hip 
disability (to include as secondary to a 
right hip disability), and lumbar spine 
disability (to include as secondary to a 
right hip disability), should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


